BLAND, P, J.
I. An agent of an insurance company may violate, the ordinance in two ways: first, by following the avocation of an insurance’agent within the city without first procuring a license authorizing him to do so; second, by representing an insiirance company as its agent in the transaction of any insurance business when such company'has no license to do business in the city.
Section 7934, article 4, reads as follows:
“The fees for examining the articles of incorporation and issuing certificates of authority to do business shall be twenty-five dollars; for filing annual statement and issuing license, shall be twenty-five dollars; for each agent of such corporation, company or association, license to do business, one dollar per annum, to be paid but once, and shall be in lieu of all other taxes and license on said agent, and shall author*334ize the agent to represent the company in any part of the State.”
It is contended by appellant that this section is in conflict with section 5978, supra, and being of a later date abrogates the power of the city to license and tax insurance companies and agents. There may be some doubt as to the power of cities of the fourth class to demand a licensé tax of the agents of this class of insurance companies. But we fail to discover anything in section 7934 in conflict with section 5978, in respect to the authority of a city of this class to require a license tax of 'the companies themselves. The fees which section 7934 require these companies to pay to the State are not exclusive of all other methods of taxation, and neither directly nor by implication prohibit cities of the fourth class from exacting a license tax from them for the privilege of doing business within their limits.
II. It is contended that it is duplicate taxation to require a license tax of both the company and the agent. The corporation and the agent are not the same persons. The license tax is not a tax on the business of the corporation, but is an occupation tax — a fee demanded for the privilege of doing business. The business of an insurance company is to write risks and settle losses. The business of an insurance agent is to solicit insurance and collect premiums and he is usually the agent of several companies at the same time. The personality of the agent and of the insurance company not being the same, to require a license tax of each is not duplicate taxation. City of St. Joseph v. Ernst, 95 Mo. 360. Besides, the statute (section 5978, supra) expressly authorizes it to be done.
III. Appellant contends that he should not be punished for the failure of the insurance company to pay the license tax; that the offense of the insurance company is not his and that he should not be punished for another’s misdemeanor. If his premises were correct his conclusions would be unan*335swerable. To reach his conclusions he has assumed a false premise. The misdemeanor of which he was convicted was not committed by the insurance company, but by the appellant. The insurance company could not lawfully do business in the city without a city license. The appellant could not lawfully act as agent of the insurance company because it had no license and his offense consists in acting as the agent of the company when it had no license. The company was guilty of a violation of the ordinance by doing business in the city without a license and the defendant was also guilty 'by acting as agent for it when it had no license. The company committed an offense by and through the appellant acting for it as its authorized agent, and he violated the ordinance in his own person by acting as the company’s agent, and his license was no protection to him when acting as the agent of the unlicensed company. His situation may be likened unto this:
Suppose A, who has a license authorizing him to keep a dramshop, hires himself to B to keep bar in B’s dramshop and sells B’s intoxicating liquors at his stand or place of business, and suppose B has no license. If A should be indicted for a violation of the dramshop act by selling foF B, could it be contended that his license would protect him in making unlawful sales of B’s liquors ? Surely not. No more does appellant’s license protect him from the consequences of acting as agent of an insurance company that had no license.
The judgment is affirmed.
Goode, J., concurs; Barclay, J., not sitting.